Citation Nr: 1018618	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-26 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition as secondary to rheumatic heart disease.

2.  Entitlement to service connection for a left hand 
condition as secondary to rheumatic heart disease.

3.  Entitlement to service connection for a right hip 
condition as secondary to rheumatic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to 
October 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Paul, Minnesota that denied the Veteran's 
claims of entitlement to service connection for a right 
shoulder condition, left hand condition, and right hip 
condition, all claimed as secondary to rheumatic heart 
disease.

By way of background, an August 2006 Form 9 appeal reflects 
that the Veteran requested a Travel Board hearing in 
connection with his appeal.  In October 2009, the Veteran's 
representative filed with the Board a motion to advance this 
case on the docket under 38 C.F.R. § 20.900(c), which motion 
was granted by the Board in November 2009.  Subsequently, in 
November 2009, the Board remanded this case to the RO to 
schedule the requested Travel Board hearing.  A March 2010 
report of contact reflects that the Veteran requested a 
Videoconference Board hearing (rather than a travel Board 
hearing).  In March 2010, pursuant to the Veteran's request, 
a Videoconference Board hearing was held at the RO located in 
St. Paul, Minnesota.  A transcript of the proceeding has been 
associated with the claims file.

The record reflects that, during his personal hearing, the 
Veteran requested that his appeal be held open an additional 
30 days so that he could submit evidence in support of his 
claim.  He subsequently submitted another statement 
requesting that his case be held open an additional 60 days 
beyond that in anticipation of obtaining a new examination.  
As will be discussed in greater detail below, however, the 
Board finds that a remand of this appeal is necessary to 
obtain outstanding VA treatment records.  As remanding the 
appeal for such records would preclude a final decision being 
rendered on his appeal, the Board finds no prejudice in 
proceeding with a remand prior to the expiration of the 
additional 60-day period he requested.

The issues of entitlement to an evaluation in excess of 10 
percent disabling for rheumatic heart disease and to a total 
disability rating for compensation based on individual 
unemployability (TDIU) have been raised by the record but not 
adjudicated by the RO.  See Board Hearing Transcript, March 
2010 at 15-16; Statement, October 2004; see also Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he incurred a right shoulder 
condition, left hand condition, and right hip condition, all 
secondary to his service-connected rheumatic heart disease.  
After a review of the record, the Board finds that further 
development is necessary before a decision can be made on the 
Veteran's claims.

As noted above, the Veteran testified at a March 2010 
videoconference Board hearing.  During the hearing, the 
Veteran testified that he had been receiving treatment at the 
VA medical center (VAMC) for his claimed conditions (although 
it is not entirely clear whether the Veteran is receiving 
treatment for all three of his claimed conditions or just the 
right shoulder condition at the VAMC), and his representative 
requested that the Veteran's relevant VA treatment records be 
obtained.  See Board Hearing Transcript, March 2010 at 3-4, 
16.  The Board notes that the most recent VA treatment 
records (other than VA examination reports) associated with 
the claims file are dated through June 2004.  VA has a duty 
to assist the Veteran in obtaining all potentially relevant 
documents to substantiate a claim, including any VA treatment 
records.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 
C.F.R.§ 3.159(c)(3) (2009); See Dunn v. West, 11 Vet. App. 
462, 466-467 (1998) (Records created by VA are considered 
constructively part of the record and should be associated 
with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, an attempt should be made to obtain 
all of the Veteran's relevant VA treatment records dated from 
July 2004 to present and to associate them with the claims 
file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all of the Veteran's VA 
treatment records relating to his right 
shoulder, left hand, and right hip 
conditions dated from July 2004 to present.  
Any records obtained should be associated 
with the claims file.  If these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

2.  Then, readjudicate the Veteran's 
claims.  If any claim remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran has been given the applicable time 
to submit additional argument, the claim(s) 
should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



